UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1486



TOLU SODIMU,

                                              Plaintiff - Appellant,

          versus


OMP,   INCORPORATED;   OBAGI,   INCORPORATED;
WORLDWIDE PRODUCTS, INCORPORATED; MARNIE L.
RUNYAN (GODFREY); NADU A. TUAKLI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-00413-AW)


Submitted:   January 23, 2008             Decided:   March 24, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Jeffrey Tabb, H. JEFFREY TABB, P.C., Greenbelt, Maryland, for
Appellant. Michael K. Wiggins, WHARTON, LEVIN, EHRMANTRAUT & KLEIN,
P.A., Annapolis, Maryland; Robert E. Scott, Jr., Marisa A.
Trasatti, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tolu Sodimu appeals the district court’s orders granting

Dr. Nadu A. Tuakli’s motion to dismiss Sodimu’s medical negligence

claim, and granting summary judgment to the remaining Defendants on

Sodimu’s claims of negligence and product liability.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     Sodimu v.

OMP, Inc., No. 8:05-cv-00413-AW (D. Md. May 25, 2005; Apr. 25,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -